In an action to recover damages for injuries sustained by an infant passenger in one truck, as the result of a collision with another truck, the jury brought in a verdict in favor of defendant Shell Union Oil Corporation and against plaintiff, and in favor of defendant oil corporation and against defendant Klein (the owner of the truck in which infant was a passenger). The verdict was set aside on motion of the plaintiff and of defendant Klein. Defendant Shell Union Oil Corporation appeals from so much of the order entered thereon as sets aside the verdict in its favor against plaintiff and against defendant Klein. Order, in so far as appealed from, affirmed, with costs to plaintiff-respondent. No opinion. Lazansky, P. J., Carswell and Johnston, JJ., concur; Hagarty and Adel, JJ., dissent and vote to reverse the order, in so far as appealed from, and to reinstate the verdict in favor of appellant.